AO 245B (Rev 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Pagel of l



                                   UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After Noven1ber 1, 1987)



                       Martin Leon-Santoyo                                  Case Number: 3:18-mj-23345-KSC

                                                                            Leila W Morgan
                                                                            Defendant's Attorney


REGISTRATION NO. 22437075

THE DEFENDANT:
 IZl pleaded guilty to count(s) _l_o_f_C_o_m--"--pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Natu re of Offense                                                           Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                  I

 D The defendant has been found not guilty on count(s)
                                                                        ------------------~


 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $10 WAIVED
 IZl   Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, December 28, 2018
                                                                         Date ofimposition of Sentence
                                FILED
                               Dec 28 2018
                         CLERK, U.S. DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                     BY            oJ aricas       DEPUTY
                                                                          B
                                                                         !~~~NS~ ;~;FORD
                                                                         UNITED STATES MAGISTRATE nJDGE



                                                                                                                3: l 8-mj-23345-KSC
